Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2020 and 4/08/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosugi (JP 2014210443) (refer to English Machine Translation).
Re claim 1: Kosugi discloses a straddle type vehicle, comprising: a vehicle body frame (19, fig. 2) including a head pipe (191, fig. 2) and a main frame (192, fig. 2) extending from the head pipe to a rear side (see fig. 2); a headlight unit (30, figs. 7-8) provided on a front side (left side of 19, fig. 2) of the vehicle body frame (see fig. 2); a support stay (195, 196, 197, 198, fig. 2) fixed to the vehicle body frame (19) to support a predetermined vehicle constituent component (11, fig. 2) on the front side of the vehicle body frame (left side of 19, fig. 2); and a driving support sensor (171, fig. 6) (A sensor may be directly connected to the control device 21 in fig. 3 or 31 in fig. 7, see para [0109]) fixed to the support stay (195, 196, 197, 198) on a lower side of 

Re claim 2: Kosugi discloses one end portion of the support stay (195, fig. 2) is extended from the head pipe (191, fig. 2) to the front side of a vehicle body (10, fig. 1) and the driving support sensor (171 within 31, fig. 8) is fixed (fixed via 198, see figs. 7 and 8) to the one end portion (195) .  

	Re claim 3: Kosugi discloses the support stay (195, 196, 197, 198, fig. 2) supports the headlight unit (30, fig. 8).  

Re claim 4: Kosugi discloses an upper cowl (18, fig. 1) as a part of an exterior panel (panel of 18, fig. 1) of the vehicle body (10, fig. 1), wherein the upper cowl (18) is attached to the headlight unit (30, fig. 8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kosugi (JP 2014210443) (refer to English Machine Translation) in view of Hasegawa (JP 2008080867).
Re claim 6: Kosugi fails to teach an external communication antenna arranged on an upper side of the headlight unit.  
	Hasegawa teaches an external communication antenna (302, fig. 4) arranged on an upper side of the headlight unit (upper side of 300, fig. 4).
Therefore, in view of Hasegawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an external communication antenna arranged on an upper side of the headlight unit, in order to provide good transmission of signals.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art taken as a whole does not show nor suggest a front wheel fixed, on a lower side of the driving support sensor, from the head pipe via a front fork; and a front fender arranged between the front wheel and the driving support sensor, wherein the front fender has such a shape that a part of an upper surface located on the lower side of the driving support sensor is depressed as specifically called for in the claimed combinations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoashi et al. (US 9,346,507), Freienstein et al. (US 20150329072), Ikeda et al. (US 2013/0241414), Nakano et al. (US 2007/0086203) and Sakai (JP 2017039487) disclose a similar straddle type vehicle with a sensor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/            Primary Examiner, Art Unit 2875